DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
Acknowledgment is made of applicant’s 371 with PCT/JP2018/027238 and claim for foreign priority under 35 U.S.C. 119 (a)-(d) with JP 2017-146397. The certified copy has been filed with the Office on 01/21/2021. Accordingly, the effective filing date has been recognized as 07/28/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: LOW LUMINANCE LIGHT OUTGOING REGION, HIGH LUMINANCE OUTGOING REGION, AND DISPLAY DEVICE COMPRISING THE SAME.
In ¶ 0020 on lines 10-11 of Page 20, “chassis 14 over its substantially entire area” should be changed to – chassis 14 substantially over its entire area – in order to put the specification in proper form.
In ¶ 0020 on lines 6-7 of Page 21, “18b has its substantially entire area covered” should be changed to – 18b has its entire area substantially covered – in order to put the specification in proper form.
In ¶ 0021 on from the second to last to the last line of Page 22, “plate 18 over its substantially entire area” should be changed to – plate 18 substantially over its entire area – in order to put the specification in proper form.
In ¶ 0023 on lines 10-11 of Page 24, “optical sheet 25 over its substantially entire periphery” should be changed to – optical sheet 25 substantially over its entire periphery – in order to put the specification in proper form.
In ¶ 0023 on lines 15-17 of Page 24, “optical sheet 25 over the substantially entire periphery” should be changed to – optical sheet 25 substantially over the entire periphery – in order to put the specification in proper form.
In ¶ 0024 on lines 16-17 of Page 25, “in a form overlapping a substantially entire area” should be changed to – in a form substantially overlapping the entire area – in order to put the specification in proper form.
In ¶ 0030 on line 2 of Page 37, there is a double recitation of the word “and”. One of the recitations should be deleted in order to put the specification in proper form.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 6, “one of plate surfaces” should be changed to – one of plate the plate surfaces – in order to put the claim in proper form; and
On lines 18-19, “one of plate surfaces” should be changed to – one of the plate surfaces – in order to put the claim in proper form. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Re Claim 1:
On lines 2 and 14, the claim cites “top view type”; however, it is unclear what is meant by view. . Upon careful review of Applicant’s disclosure, specifically including Fig 1, the examiner best understands view to mean emission.  Accordingly, the examiner has interpreted – top view emission type – in order to expedite compact prosecution.
Re Claims 2-13:
The claims are indefinite due to their dependence on base claim 1.
Re Claim 8:
On line 4, the claim cites “arranged on different levels”; however, it is unclear what is meant by different levels. Upon careful review of Applicant’s disclosure, specifically including Fig 1, the examiner best understands different levels to mean different heights. Accordingly, the examiner has interpreted – arranged on different heights – in order to expedite compact prosecution.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 7-8, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Onishi (US 20090295744 A1; hereinafter Onishi) in view of Den Breejen et al (US 20180074255 A1; hereinafter Den Breejen).
Re Claim 1 (as interpreted according to 35 U.S.C. § 112(b), above):
Onishi teaches a lighting device (shown in Figs 3-4, described in at least ¶¶ 0070-0071, and further described below) comprising: 
a first light source (light source 11 proximate to detection light source 12B) of having a first light emission surface (surface proximate to second light incident surface 13ba) through which light is emitted (necessarily occurring due to the configuration shown in Fig 3 and description in ¶ 0071); 
a first light guide plate (second light guide plate 13B) having a first light entrance end surface (13ba) that is a part of an outer peripheral edge surface thereof (shown in Fig 3) and through which light from the first light source enters (necessarily occurring due to the configuration in Fig 3 and description in ¶ 0071) and a first light outgoing plate surface (second light emitting surface 13bc) that is one of plate surfaces thereof and through which light exits (necessarily occurring due to the description in ¶ 0046 in the first embodiment and configuration in Fig 3), and the first light guide plate (13B) including a first high luminance light outgoing region (plurality of LGB proximate to outer edge portion 13bb) that is a part of the first light outgoing plate surface (13bc) and through which a relatively large amount of light rays 
a second light source (light source 11 proximate to detection light source 12A) having a second light emission surface (surface proximate to first light incident surface 13aa) through which light is emitted (necessarily occurring due to the configuration shown in Fig 3 and description in ¶ 0071); and
a second light guide plate (first light guide plate 13A) overlapping the first light guide plate (configuration shown in Fig 3) and having a second light entrance end surface (13aa) that is a part of an outer peripheral edge surface thereof (shown in Fig 3) and through which light from the second light source enters (necessarily occurring due to the configuration in Fig 3 and description in ¶ 0071) and a second light outgoing plate surface (first light emitting surface 13ac) that is one of plate surfaces thereof and through which light exits (necessarily occurring due to the description in ¶ 0046 in the first embodiment and configuration in Fig 3), and the second light guide plate (13A) including a second high luminance light outgoing region (plurality of LGA proximate to outer edge portion 13bb) that is a part of the second light outgoing plate surface (13ac) and overlaps the first low luminance light outgoing region (configuration shown in Fig 4) and through which a relatively large amount of light rays exit (necessarily occurring due to the description in ¶ 0052) and a second low luminance light outgoing region (plurality of LGA proximate to 13aa) that is a part of the second light outgoing plate surface (13ac) and overlaps 
Onishi does not teach: 
the first and second light sources are top view emission light sources, rather Onishi at least suggests that the first and second light sources are side view emission light sources in Figs 3-4;
a first reflection member having a first reflection surface that opposes both the first light emission surface and the first light entrance end surface and reflects light emitted through the first light emission surface toward the first light entrance end surface; and  
a second reflection member having a second reflection surface that opposes both the second light emission surface and the second light entrance end surface and reflects light emitted through the second light emission surface toward the second light entrance end surface.
Den Breejen teaches:
a first equivalent configuration in Fig 11 of a light source (LED 50) being a side view emission light source for the purpose of emitting light into light entrance end surface (necessarily occurring due to the configuration shown in Fig 11 and description in ¶ 0091); and 
a second equivalent configuration in Fig 13 of a light source (LED 50) being a top view emission light source for the purpose of emitting light into a light entrance end surface (necessarily occurring due to the configuration in Fig 3 and described in at least ¶ 0092), and a reflection member (reflector 58) having a reflection surface that opposes both the first light emission surface (surface of 58 facing 50) and a first light entrance end surface (edge 52a) and 
Accordingly, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the lighting device of Onishi by configuring the first and second light source of Onishi and including a reflecting member according to the teachings of the second embodiment of Dan Breejen for the purpose of emitting light into a light entrance end surface since prior art recognized equivalence for the same purpose is obvious (MPEP § 2144.06).
Due to the combination and rationale above, Onishi at least suggests:
a first reflection member having a first reflection surface that opposes both the first light emission surface and the first light entrance end surface and reflects light emitted through the first light emission surface toward the first light entrance end surface; and 
a second reflection member having a second reflection surface that opposes both the second light emission surface and the second light entrance end surface and reflects light emitted through the second light emission surface toward the second light entrance end surface.
Re Claim 2:
Onishi further teaches:
a first light outgoing reflection section (section of 13bc that includes the plurality of LGB) including first unit reflection sections (each LGB) that are provided on a plate surface of the first 
a second light outgoing reflection section (section of 13ac that includes the plurality of LGA) including second unit reflection sections (each LGA) that are provided on a plate surface of the second light guide plate (surface of 13ac of 13A) and reflect light to accelerate light exit through the second light outgoing plate surface (described in ¶ 0052), wherein 
a distribution density of the first unit reflection sections is higher in the first high luminance light outgoing region than that in the first low luminance light outgoing region in the first light outgoing reflection section (configuration shown in Fig 4), and a distribution density of the second unit reflection sections is higher in the second high luminance light outgoing region than that in the second low luminance light outgoing region in the second light outgoing reflection section (configuration shown in Fig 4).
Re Claim 3:
Onishi further teaches wherein a distribution of the first unit reflection sections in the first light outgoing reflection section is in a symmetrical relationship with a distribution of the second unit reflection sections in the second light outgoing reflection section (configuration shown in Fig 4).
Re Claim 7:
Due to the combination and rationale in claim 1 above as well as the configuration shown in Fig 3, Onishi at least suggests wherein the first light source (11 proximate to 12B) includes first light sources (shown in Fig 4) that are arranged in a line along the first light entrance end surface (shown in Figs 3-4) and the second light source (11 proximate to 12A) 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that Onishi suggests wherein the first light source includes first light sources that are arranged in a line along the first light entrance end surface and the second light source includes second light sources that are arranged in a line along the second light entrance end surface so as to be spaced apart from the first light sources in a normal direction of the first light entrance end surface.
Re Claim 8:
Due to the rationale in claim 7 above, Onishi at least suggests a first light source substrate (Den Breejen: flexible substrate 56) on which the light sources (11 proximate to 12ba in Figs 3-4) is mounted (Den Breejen: Fig 13); and
a second light source substrate (Den Breejen: 56) on which the light sources (11 proximate to 12aa in Figs 3-4) and that is arranged on a different level from the first light source substrate (suggested by the configuration shown in Fig 3).
Further, since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the 
a second light source substrate on which the second light sources are mounted and that is arranged on a different level from the first light source substrate.
Re Claim 13:
Onishi teaches a display device (described below):
the lighting device according to claim 1 (see claim 1, above), and 
a display panel (electro-optical panel 20) that displays an image using light irradiated from the lighting device (obviously occurring due to the configuration shown in Fig 3 and combination in claim 1 above).

Allowable Subject Matter
Claim 4-6 and 9-12 would be allowable if rewritten to overcome the objections as well as the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Re Claim 4:
The closest prior art of record, Onishi, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the first light source and the second light source are arranged in a same column as set forth in the claim.
Re Claims 5-6:
The claims contain allowable subject matter due to their dependence on intervening claim 4.
Re Claim 9:
The closest prior art of record, Onishi, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the common light source substrate as set forth in the claim.
Re Claim 10:
The closest prior art of record, Onishi, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the first light guide overlapping section and the second light guide overlapping section as set forth in the claim.
Re Claim 11:
The closest prior art of record, Onishi, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the second light collection section as set forth in the claim.
Re Claim 12:
The claims contain allowable subject matter due to its dependence on intervening claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875